IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00075-CR

IRAN JAY HAWKINS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 249th District Court
                             Johnson County, Texas
                             Trial Court No. F44923


                          MEMORANDUM OPINION


      Iran Jay Hawkins was convicted of two counts of delivery of cocaine and

sentenced to fifteen years’ imprisonment on the first count and eighty years’

imprisonment on the second count. TEX. HEALTH & SAFETY CODE ANN. §§ 481.112 (West

2010). Hawkins complains that the trial court erred by denying his oral motion to

quash the jury panel and in denying his motion for new trial based on jury misconduct.

Because we find no reversible error, we affirm.
Motion to Quash

         Hawkins complains that the trial court erred by denying his oral motion to quash

the jury panel because there were no African-American members on the panel and

Hawkins is African-American. The State contends that without a written motion, any

error has not been preserved. We agree with the State. Article 35.07 of the Code of

Criminal Procedure requires that a challenge to an array must be made in writing and

supported by an affidavit. TEX. CODE CRIM. PROC. ANN. art. 35.07 (West 2006). Because

Hawkins’s motion was not in writing and was not supported by an affidavit, Hawkins

failed to preserve this complaint for appellate review. We overrule issue one.

Juror Misconduct

         Hawkins complains in his second issue that the trial court erred by overruling

his motion for new trial based on juror misconduct because the jurors considered the

application of parole and good time credit in determining his sentence. In support of

his motion, affidavits from two jurors were attached that indicated that they each

considered how the parole law would affect Hawkins in determining what sentence to

impose. The trial court did not conduct a hearing on the motion for new trial and it was

overruled by operation of law. The State contends that the affidavits of the jurors

should not be considered because they violate the rules of evidence. We agree with the

State.




Hawkins v. State                                                                   Page 2
       Texas law provides that a juror “may not testify as to any matter or statement

occurring during the jury’s deliberations” except for “(1) whether any outside influence

was improperly brought to bear upon any juror; or (2) to rebut a claim that the juror

was not qualified to serve.” TEX. R. EVID. 606(b); see White v. State, 225 S.W.3d 571, 573

(Tex. Crim. App. 2007). A juror’s discussion about the application of the parole law to

the defendant’s sentence does not constitute an outside influence. See Loun v. State, 273
S.W.3d 406, 418 (Tex. App.—Texarkana 2008, no pet.); Hines v. State, 3 S.W.3d 618, 623

(Tex. App.—Texarkana 1999, pet. ref’d); Richardson v. State, 83 S.W.3d 332, 361-62 (Tex.

App.—Corpus Christi 2002, pet. ref’d).        The affidavits did not constitute proper

evidence and the trial court did not err by overruling the motion for new trial. We

overrule issue two.

Conclusion

       Finding no reversible error, we affirm the judgments of the trial court.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 12, 2012
Do not publish
[CRPM]




Hawkins v. State                                                                    Page 3